*670On Rehearing.
Ludeling, C. J.
After a. careful re-examination of tlie record inr this case, we are convinced that the facts of the case were correctly stated, and that the conclusions arrived at were legal and just.
Tite technical objections, principally urged by defendants, were :• that there was no legal injunction bond in the case, because the bond is not signed by all the parties applying for the injunction, and because the bond is made payable to the clerk of the court; and that the supplemental petition ought not to have been filed.
The suit is brought in the name of a commercial firm; the bond is signed “Howard, Preston and Barnett,” and Howard & Preston and E. Woolridge as securities; and it is made payable to “ Louis Powers, clerk, and William H. Simmons et als., heirs and executors,” etc.
While the injunction suit was pending, the plaintiffs alleging that, since the institution of the injunction suit, the Court of Errors and. Appeals of Mississippi had reversed and annulled the judgment which had formed the basis of the judgment injoined in this State, and they urged that as an additional reason for sustaining their original injunction. The objections to this supplemental petition were : that it came too late, the case having been submitted for decision to the court; and that in an injunction suit, the petition can not be amended.
It is clear that, if the judge a quo had decided the case on hearing; the facts stated in the supplemental petition, he could have granted a, new trial. And while it is a general rule that petitions in injunction, suits are not allowed to be amended, still when events have occurred since the institution of the suit which would warrant a new injunction,., there can be no good reason to refuse them to be stated in a supplemental petition. Courts abhor a multiplicity of suits, and they will not dissolve an injunction when it is apparent from the record that the-party would be entitled to another. C. P. 748.
We therefore adhere to our original opinion.